Exhibit 32.2 WMI LIQUIDATING TRUST CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of WMI Liquidating Trust (the “Liquidating Trust”) on Form 10-K for the fiscal year ended December31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Maciel, Chief Financial Officer of the Liquidating Trust, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Report fully complies with requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Liquidating Trust. Date: April , 2013 By: John Maciel Chief Financial Officer
